Citation Nr: 0842760	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral knee 
disabilities, and granted service connection and awarded a 10 
percent rating for tinnitus, effective July 16, 2001.  In 
February 2005, the veteran testified before the Board at a 
hearing that was held at the RO.  In October 2005, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  The veteran's bilateral knee disabilities (degenerative 
joint disease) were sustained during his period of active 
service.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities (degenerative joint disease) 
were incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131; 1154; 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309  (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008);.  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

For injuries alleged to have been incurred in combat, the law 
provides a relaxed evidentiary standard of proof to determine 
service connection.  38 U.S.C.A. § 1154(b) (West 2002); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  This provision 
does not establish a presumption of service connection; 
rather, it eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The veteran contends that his bilateral knee disabilities 
were incurred during his period of active service.  
Specifically, he asserts that he injured his knees in the 
same incident during combat in which he acquired the back 
injury for which he has established service connection.  
Alternatively, he contends that his knee disabilities are the 
result of his service-connected low back disability.

The veteran's service separation from lists his military 
occupational specialty as batteryman.  His service awards and 
decorations include the combat action ribbon.  Based upon the 
above, the Board finds that the veteran had combat service, 
and is therefore entitled to the relaxed evidentiary burden 
provided for by 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's service medical records do not reflect 
treatment or complaints related to either back or knee 
injuries.  The veteran has been granted service connection 
for a low back disability based upon the credibility of his 
testimony regarding the incurrence of the injury, and the 
combat circumstances in which he sustained the injury.  Given 
the veteran's participation in combat, and his credible 
testimony regarding having injured his knees in the same 
incident in which he hurt his back, the Board finds that the 
knee injuries as reported by the veteran are consistent with 
his circumstances of combat service.

Post-service treatment records demonstrate that the veteran 
has been diagnosed with degenerative joint disease of both 
knees.

On VA examination in April 2006, the examiner noted that the 
date of onset of the veteran's bilateral knee disabilities 
was difficult to determine, given the paucity of evidence 
related to the in-service injuries, and for many years 
thereafter.  Given the veteran's description of the injuries, 
however, the examiner determined that it was as likely as not 
that his current knee disabilities were related to his active 
service.  It was unlikely that his knee disabilities were 
related to his low back disability.

After a review of the record, the Board finds that the 
evidence in this case supports the veteran's claim.  The 
veteran in this case has provided credible testimony 
regarding the incurrence of knee injuries in service which is 
consistent with the circumstances of his combat service.  
Post-service clinical records show continued, consistent 
complaints of knee problems.  A VA examiner has determined 
that the injuries the veteran sustained in service are as 
likely as not the source of his current knee disabilities.  

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board finds that the veteran's 
degenerative joint disease of the right and left knees was 
incurred in service and service connection for bilateral 
degenerative joint disease is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that 38 C.F.R. § 4.25(b) (2008) and 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999-2008) limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral. 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular ratings for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions regarding 
notice and VA's duty to assist a veteran have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2007); 38 C.F.R. § 3.159 (2008). 







ORDER

Service connection for bilateral degenerative joint disease 
of the knees is granted.

A schedular rating in excess of 10 percent for tinnitus is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


